ACCEPTED
                                                                              03-14-00704-CV
                                                                                     4254340
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         2/23/2015 9:36:37 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK

                    NO. 03-14-00704-CV
                                              FILED IN
                        IN THE         3rd COURT OF APPEALS
                                           AUSTIN, TEXAS
                  COURT OF APPEALS     2/23/2015 9:36:37 PM
        OF THE THIRD SUPREME JUDICIAL CIRCUIT
                                         JEFFREY D. KYLE
                                                            Clerk

        2004 Dodge Ram 1500 TX LP#CPL1988
          and 2000 Buick TX LP CV1N8187
                         v.
                 The State of Texas

       UNOPPOSED MOTION FOR EXTENSION OF
         TIME TO FILE APPELLANT’S BRIEF


             Appeal from the 20th Judicial District Court
                       Milam County, Texas
                 Trial Court Cause No. CV36,279


             LAW OFFICE OF BENTON ROSS WATSON
                           120 E. 1st Street
                            P.O. Box 1000
                       Cameron, Texas 76520
                           (254) 307-8181
                     (254) 231-0212—Facsimile
                     ross@texastopdefense.com
                       State Bar No. 24077591




	  
                                                                                                           Appellant’s Motion to Extend Time to File Brief

TO THE HONORABLE COURT:

                                                     LaToya Alcorn, Appellant, moves for an extension to file Appellant’s

Brief:

                                                                                    I.
                                                     Appellant moves this Court to allow an extension of 5 Days to file her

Brief.1 Yet, Appellant’s Brief is being filed today, February 23, 2015.

                                                  II.
                             REQUIRED INFORMATION PURSUANT TO THE RULES OF
                                         APPELLATE PROCEDURE

A. The deadline for filing the Brief: 2 February 20, 2015.


B. The length of the extension sought:3 5 days—February 25, 2015.


C. The facts relied upon to reasonably explain the need for the
   extension: 4
                          1. My father died on February 11, 2015. (See Affidavit).
                          2. Many head of livestock, financial matters, and several other affairs of
                             my father required immediate attention.
                          3. The responsibility of handling these affairs was placed on me—and,
                             quite honestly, I was not prepared for it.
                          4. Everything was exacerbated by the fact that my grandmother was
                             severely ill, and in ICU, at the same time.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
           TEX. R. APP. P. 38.6(d).
2
           TEX. R. APP. P. 10.5(b)(1)(A).
3
           TEX. R. APP. P. 10.5(b)(1)(B).
4
           TEX. R. APP. P. 10.5(b)(1)(C).


	  
                          5. Everything was further exacerbated due to the severe illness of a very
                             close family friend, who also died a couple of days before my father.
                          6. All family members live out of town (except my mother), and the
                             family was split in trying to be several places at once.
                          7. The current situation was unexpected, unanticipated, and devastating
                             for my family and, to some degree, even the local community.
                          8. Other matters were scheduled for February, such as two jury trials,
                             other appellate matters, and preparation for two post-conviction writs,
                             that all had to be rescheduled for April or later.
                          9. I am a sole practitioner, who handles many civil and criminal cases,
                             and I have no partners, staff members, or assistants.
                          10. Finally, Appellant’s brief was almost complete several weeks ago, but
                              a supplemental clerk’s record was needed before it could be finalized.
                              After it was filed, everybody began getting sick, things never got
                              better, and no more available time existed to finalize it until now.
D. Number of previous extensions granted:5 One extension was granted
                          for filing the affidavit of indigence. None were requested for filing briefs.

                                                                                                                                                                                                                                          III.
                                                     The additional time requested is not sought solely for delay, nor

sought frivolously, but will be of genuine assistance to Appellant’s attorney

in allowing to timely file the brief.


                                                                                                                                                                                                                                   REQUEST FOR RELIEF

                                                     Appellant requests that this Court grant her Motion and extend the

deadline for filing Appellant’s Brief to February 25, 2015, or that this Court

grant such additional time as is just and proper.

                                                                                                                                                                                                                                            Respectfully submitted,
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5
           TEX. R. APP. P. 10.5(b)(1)(D).


	  
                                        _________________________
                                        Benton Ross Watson
                                        120 E. 1st Street / Box 1000
                                        Cameron, Texas 76520
                                        Tel: 1 (254) 307-8181
                                        Fax: 1 (254) 231-0212
                                        ross@texastopdefense.com
                                        State Bar No. 24077591
                                        Attorney for Appellant


                       CERTIFICATE OF SERVICE

       	  
       This is to certify that on February 23, 2015, a true and correct copy of

the above and foregoing document was served on the Milam County District

Attorney's Office, by electronic transmission at

www.torrey@milamcounty.net and dkeen@milamcounty.net, electronic

transmission was reported as complete, the State and Appellant’s counsel

have discussed this motion to extend, and the State is agreeable to an

extension.




                                        Benton Ross Watson
                                        ross@texastopdefense.com




	  
                AFFIDAVIT IN SUPPORT OF
    APPELLANT'S MOTION FOR EXTENSION TO FILE BRIEF

        BEFORE ME, the undersigned authority, personally appeared Benton

Ross Watson, who being duly sworn, deposed as follows:

        "My name is Benton Ross Watson. I am at least 18 years of age and

of sound mind. I am personally acquainted with the facts alleged herein,

which are true and correct.

        “All of the facts alleged in the above motion to extend time are within

my personal knowledge, and all are true and correct.

        “My father suddenly and unexpectedly fell ill in late January, and later

died on February 11, 2015. My father’s livestock, financial matters, and

other affairs required my immediate attention for which I was unprepared.

        “My grandmother was in ICU in Scott & White during this time

period due to different surgical operations on her heart and chest. Another

close family friend was also sick, and died a few days before my father. Due

to the many illnesses, my family was split up in order to be at multiple

places. My mother and I are the only family living in the same area as my

father, which caused care of him and his affairs to be placed in my hands.

        “If the Court wants death certificates or other proof then those things

can be provided. I did not know whether it was appropriate to include them

here.
      "I was just about finished with this brief back in mid-January, but

could not finalize it due to a supplemental clerk' s record that needed to be

filed. By the time the supplemental record was completed, things had

already begun to go downhill, and no more time presented itself for me to

finish up the brief. I am a sole practitioner, and have no assistants, so there

was no one to help finalize the brief in my absence either."




                                                I
                                        Benton Ross Watson, Affiant

      SUBSCRIBED AND SWORN TO BEFORE ME on

~\.)..~ ?i:;:,~by ~~W(k\-o~.
                                     ~, ~~\Ylda
                                        Notary Public, State of Texas